Citation Nr: 0907126	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of eye 
injury  

4.  Entitlement to service connection for residuals of head 
injury, reported as migraine and dizziness.  

5.  Entitlement to service connection for right upper 
extremity weakness.  

6.  Entitlement to service connection for right lower 
extremity weakness.  

7.  Whether there is new and material evidence to reopen and 
grant a claim for service connection for left ear hearing 
loss.

8.  Entitlement to a compensable rating for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982 
and January 1987 to August 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The issues of left ear hearing loss, having been reopened 
herein, and the claims of service connection for depression 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the Veteran, in multiple statements, 
initially submitted in September 2004, appears to raise 
claims of service connection for a knee disorder and an ankle 
disorder.  Additionally, in his December 2008 hearing 
testimony, the Veteran appears to raise a claim for an 
increased rating for his service-connected residuals of right 
wrist fracture.  These matters are REFERRED to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  A chronic eye disorder was not incurred in service, and 
the veteran does not have a current eye disorder attributed 
to service or any incident therein.

2.  A head injury was not sustained in service, to include 
any period of duty for training.  

3.  The Veteran has not been diagnosed with a right upper 
extremity disability.  

4.  The Veteran does not have a competently diagnosed right 
lower extremity disorder and, even if the diagnosis were 
competent, meralgia paresthetica was not incurred in service 
or duty for training and is not related to service or any 
incident therein.  

5.  A claim of service connection for left ear hearing loss 
was previously denied by the RO in April 1997.  Evidence 
presented since April 1997 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
left ear hearing loss.  

6.  The Veteran is not shown to have hearing acuity worse 
than Level IV in the right ear, and the Veteran does not have 
an exceptional pattern of hearing.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of eye 
injury have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for residuals of head 
trauma have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria for service connection for right upper 
extremity weakness have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

4.  The criteria for service connection for right lower 
extremity weakness have not been met.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002);
38 C.F.R. § 3.303 (2008).  

5.  The April 1997 RO decision denying the claim of service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).  

6.  New and material evidence sufficient to reopen the claim 
for service connection for left ear hearing loss has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2008).

7.  The criteria for a compensable rating for hearing loss 
have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Duty to Notify and Assist

As noted above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In April 2004 and March 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) for the claims.  The Board 
notes that the April 2006 letter postdated the initial 
adjudication.  The claims were subsequently readjudicated, 
however.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining service records and providing personal hearings.  
Additionally, it appears that all relevant medical records 
and all Social Security Administration (SSA) records have 
been associated with the claims file.  

Although there is no VA examination with a nexus opinion on 
file for the claims of service connection, none is required 
in this case.  Such development is to be considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issues decided 
herein, as will be discussed below, VA examinations with 
nexus opinion are not necessary.  Thus, the Board finds the 
issues ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Residuals of Eye Injury

The May 1978 enlistment examination record indicates that the 
veteran had uncorrected distance visual acuity of 20/25 in 
the right eye and 20/40 visual acuity in the left eye.  The 
record also reflects that the veteran denied eye trouble.  A 
June 1978 optometry clinic record indicates that the veteran 
had unaided visual acuity of 20/20-1 in the right eye and 
20/20-2 in the left eye.  A subsequent June 1978 service 
treatment record reports that the veteran had conjunctivitis 
in the right eye, for which he was prescribed drops.  Review 
of the records suggests that no follow-up treatment was 
provided for the conjunctivitis.  In November 1980, an ocular 
examination was conducted, and the record reflects that the 
veteran had unaided visual acuity of 20/40 in each eye.  The 
veteran reported having burning and some pain, but denied 
flashes, blurring, spots or halos, twitching, or problems 
with night vision.  Examination showed that the externals and 
internals were normal.  The veteran was diagnosed with myopia 
with astigmatism and prescribed glasses.  There are no 
subsequent treatment records for the eyes during the initial 
period of service, and the evidence indicates that the 
veteran declined a separation examination.  

An April 1989 treatment record indicates that the veteran's 
"ocular health was good."  The examiner assessed the 
veteran with myopic astigmatism in the right eye and 
hyperopic astigmatism in the left eye and refilled his 
prescription for glasses.  An August 1991 treatment record 
indicates that examination revealed normal ocular health.  
The June 1992 separation examination notes that clinical 
evaluation of the eyes was normal, ophthalmoscopic exam was 
normal, and unaided visual acuity was 20/20 in the right eye 
and 20/40 in the left eye.  The examination report also 
indicates that the veteran denied a history of eye trouble.  

An August 1993 treatment record reflects the veteran's 
history of pain and itching in his eyes, and the veteran 
reported that he felt a foreign matter was in the left eye as 
a result of an artillery simulation.  The examiner noted that 
the veteran had inflammation of the ocular canister and 
redness, for which the eyes were irrigated.  The evidence 
suggests that no follow-up treatment was conducted for the 
eyes; there are no subsequent medical records associated with 
the complaint.  

An October 1993 treatment record reflects the veteran's 
histories of decreased distant visual acuity and increased 
squinting, and he indicated that he primarily used his 
glasses for reading or using the "CRT".  The record notes 
that visual acuity with glasses was 20/20 in the right eye 
and 20/25 in the left eye.  After examination, the veteran 
was diagnosed with refractive error and provided an updated 
prescription.  

A March 1996 National Guard examination record indicates that 
clinical evaluation of the eyes was normal as was an 
ophthalmoscopic exam.  Uncorrected visual acuity was 20/20 in 
the right eye and 20/40 in the left eye and corrected visual 
acuity was 20/20 in each eye.  The record further indicates 
that the veteran denied eye trouble.  

Subsequently in September 2002, the veteran reported loss of 
use of the eyes. A November 2003 private examination record 
reports that the veteran had visual acuity of 20/20 in the 
left eye and 20/22 in the right eye and normal peripheral 
vision, however.  See November 2003 Health Examinetics 
report.   

VA prescription records indicate that the veteran has been 
provided artificial tears.  The VA treatment records and 
diagnosis summaries of record do not reflect that any ocular 
disorder has been diagnosed, however.  

A February 2008 treatment record reports the veteran's 
history of discharge and "film" in the eyes, decreased 
distance visual acuity, and trouble with night driving.  See 
February 2008 Eye Associates record.  See also February 2008 
Presbyterian Medical Group referral.  The record also 
reflects that the veteran provided a history of injury to the 
left eye after his face was hit with debris from an 
explosion.  The veteran stated that he was status-post 
surgery to "clean" out the left eye.  After examination, 
the veteran was assessed with "glaucoma suspect with open 
angle and borderline cupping", "history of injury in the 
military", and "nuclear sclerosis senile cataract."  

At his personal hearings, the veteran testified that he 
sustained an eye injury during service after material from an 
artillery simulation got into his eye.  The veteran reported 
that since that time, he has chronically felt a "film" 
inside his eye lids and occasional redness and irritation as 
well as blurriness and diminished visual acuity.  He 
indicated that he has worn glasses since the incident 
occurred.  

After review of the evidence, the Board finds that service 
connection is not warranted.  Initially the Board notes that 
service connection is not warranted for the veteran's 
refractive error.  Disability due to refractive error is not 
cognizable for VA compensation purposes unless it is 
aggravated by an in-service trauma or disease.  38 C.F.R. § 
3.303(c) (2008).  In this case, the service treatment records 
do not show rapid progression of the veteran's vision 
impairment or an in-service history thereof, and the 
examination records indicate that the veteran's visual acuity 
has virtually remained the same from his initial entry in 
service in 1978 to the most recent examination in 2008.  
Compare May 1978 entrance examination record with March 1996 
National Guard examination, November 2003 Health Examinetics, 
and February 2008 Eye Associates records.  In other words, 
there is no evidence of aggravation of the veteran's 
refractive error so service connection is not warranted.  

Service connection is also not warranted for any other eye 
disorder.  Although the veteran was treated for eye 
irritation in 1993, the record suggest that the condition 
resolved without any chronic residuals in service:  
subsequent treatment and examination records dating during 
the veteran's National Guard service do not report any 
findings indicative of a chronic residual of the reported eye 
irritation.  

These records also do not report any history of an eye 
disorder until more than 9 years after the incident at issue.  
See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) 
(time elapsed prior to initial complaint can be considered as 
evidence against the claim.).  The Board notes that the 
veteran has reported that he has had "film," irritation, 
and blurriness in his eyes since the in-service injury.  
Although the veteran is competent to state the nature of his 
symptoms and to report his approximate date of onset, as a 
layperson, he is not competent to link the symptoms to any 
incident or to diagnose any symptoms as a disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
competent medical evidence does not indicate that a chronic 
eye disorder resulted from the 1993 eye injury.  Although the 
evidence indicates that the veteran is currently diagnosed 
with eye disorders (namely possible glaucoma and cataract), 
the evidence does not suggest that these disorders are a 
result of the in-service "eye injury."  The record does not 
include any current findings of a residual eye disorder, and 
the Board notes that even after consideration of the 
veteran's history of the eye injury and subsequent symptoms, 
a private physician only assessed the veteran with "history 
of eye injury" with no noted residual.  See February 2008 
eye associates record (no findings attributed to the history 
of eye injury).  

In sum, the evidence does not indicate that the veteran had a 
chronic eye disorder in service or that he has a current eye 
disorder causally related to service.  Thus, service 
connection must be denied.  

Residuals of Head Trauma

The Veteran reports that he has had headaches, dizziness, and 
fainting spells since an in-service incident in which an iron 
bar hit his head, requiring him to get numerous stitches.  

After review of the evidence, the Board finds that service 
connection is not warranted for residuals of head injury 
since there is no evidence that a head injury was sustained 
in service.  Initially the Board notes that the medical 
records from the Veteran's periods of active service (meaning 
the service prior to 1992) do not report any treatment for or 
histories of head injury or residual thereof, and the Board 
notes that the Veteran has not reported that a head injury 
was sustained during this time.  

Rather, the Veteran has reported that he sustained head 
trauma during duty for training for the National Guard.  The 
evidence indicates that the Veteran served in the Army 
National Guard from 1992 to 2004.  The evidence also 
indicates that the Veteran sustained two head injuries during 
this time period.  The evidence does not indicate that either 
head injury was sustained during duty for training, however.  

Private treatment records dating in January and February 2000 
reflect the Veteran's history of intermittent dizziness, 
difficulty thinking, and headache since hitting his head on 
the steering wheel as a result of a December 1999 motor 
vehicle accident.  See January and February 2000 New Mexico 
Neurology treatment records.  The treatment records indicate 
that electroencephalogram and brainstem testing revealed 
normal results, and the Veteran was diagnosed with headaches, 
difficulty thinking, and dizziness following December 1999 
trauma.  Although this accident occurred while the Veteran 
was a member of the National Guard, the evidence provides no 
indication or suggestion that the accident occurred during 
active or inactive duty for training, and the Board notes 
that the Veteran has not contended that this accident 
occurred during duty for training.  Thus, any residual of 
this accident cannot merit service connection.  

Subsequently in September 2000, the Veteran sustained a 
laceration to the forehead after a tire iron fell on his head 
head.  The evidence indicates that the Veteran received 
sutures for the laceration and was released from work that 
day.  See September 2000 accident report; September 2000 
Presbyterian Family Healthcare records.  The Board notes that 
this accident generally corresponds to the accident account 
provided by the Veteran and appears to be the "head trauma" 
for which he is seeking service connection.  Contrary to the 
Veteran's assertions, however, the evidence indicates that 
this injury did not occur during duty for training but during 
the Veteran's civil service occupation.  The Board draws this 
conclusion from the evidence that the Veteran was employed as 
a civil servant automotive worker for the U.S. Army at this 
time, that the Veteran filed a "Federal Employee's Notice of 
Traumatic Injury and Claim for Continuation of 
Pay/Compensation" in reference to this accident, and that 
the "U.S. Army Abbreviated Ground Accident Report Claim" 
reports that the Veteran's pay grade was "WG-X" which 
corresponds to the federal pay scale rather than the National 
Guard pay scale.  

In sum, the Board finds no evidence that a head trauma was 
sustained in service; thus, service connection cannot be 
granted for residuals of head trauma, and the claim must be 
denied.  

Weakness of the Right Upper Extremity

The Veteran contends that he has right upper extremity 
weakness and numbness as a result of service.  

Initially the Board notes that the Veteran is already 
service-connected for status-post united well aligned 
fracture of the right wrist with limitation of motion, 
neurological involvement, and traumatic arthritis.  Thus, any 
complaints or findings related to this service-connected 
disability will not be addressed herein.  

The evidence indicates that the veteran began reporting a 
history of generalized weakness in the right upper extremity 
in approximately September 2002.  See September 2002 Health 
Examinetics report.  The evidence includes no objective 
findings of a right upper extremity disability distinct from 
that which is already service-connected.  See, e.g., February 
2004 Neurology Associates EMG report.  

Additionally, even assuming the veteran's history of 
weakness, standing alone, were sufficient evidence of a 
current disorder, service connection will not be granted for 
weakness alone; there must be a diagnosed or identifiable 
underlying malady or condition.  See generally Sanchez-
Benitez v. West, 13 Vet. App. 283, 285 (1999).  

As stated above, one of the requirements for service 
connection is the existence of a currently diagnosed 
disorder.  In the absence of such a diagnosis, service 
connection must be denied.  In this case, the evidence does 
not suggest that the Veteran has a right upper extremity 
disorder (again, distinct from that which is already service-
connected); thus, service connection is denied.  

Weakness of the Right Lower Extremity

The Veteran contends that he has right lower extremity 
weakness and numbness as a result of service.  Active service 
treatment records do not report any complaints or findings of 
generalized weakness or numbness of the right lower 
extremity.  Post-active service treatment records do report 
the Veteran's history of weakness of the right lower 
extremity, but the record contains no objective findings of 
weakness and no objective diagnosis related to the complaints 
of weakness.  

The post active duty service medical records also report the 
Veteran's history of intermittent numbness in the right lower 
extremity, and the records indicate that the Veteran was 
provided a diagnosis of meralgia paresthetica of the right 
leg in February 2004.  See February 2004 Presbyterian Family 
Healthcare record.  Subsequent medical records do not report 
any confirmation of this diagnosis, and review of this record 
indicates that the diagnosis is based solely on the Veteran's 
history of intermittent numbness and not on any examination 
or testing.  The mere recitation of the Veteran's self-
reported lay history does not constitute competent medical 
evidence, however.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
In this case, the evidence indicates that the February 2004 
"diagnosis" of meralgia paresthetica is based solely on the 
Veteran's subjective history of intermittent numbness as 
such, it is not a competent diagnosis.  As noted above, one 
of the requirements for service connection is the existence 
of a currently diagnosed disorder.  In the absence of such a 
diagnosis, service connection must be denied.  In this case, 
the evidence does not suggest that the Veteran has a right 
lower extremity disorder (again, distinct from that which is 
already service-connected) manifested by numbness and 
weakness; thus, service connection is denied.  

Additionally, even assuming the February 2004 diagnosis were 
competent evidence of a current disability, service 
connection would not be warranted since there is no evidence 
of a link between the meralgia paresthetica and service.  
Although the Veteran has asserted that his numbness is 
related to service, the Veteran, as a layperson, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this case, the medical evidence does not suggest that there 
is a connection between the Veteran's current history of 
numbness and service, to include any incident therein.  Thus, 
service connection must be denied.  

Request to Reopen

With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in Veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 

A claim of service connection for left ear hearing loss was 
denied in an April 1997 rating decision.  This decision is 
final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  However, a claim will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The April 1997 VA rating decision denied service connection 
for left ear hearing loss, at least in part, because the 
evidence did not indicate that the Veteran had "hearing 
loss" as defined by 38 C.F.R. § 3.385 in the left ear.  
Evidence received subsequent to that denial indicates that 
the Veteran has left ear hearing loss, as defined by 
38 C.F.R. § 3.385.  See, e.g., Health Examinetics report; May 
2004 VA examination record.  This evidence is new and 
material, in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened, and, to this extent only, the appeal 
is granted.  As will be discussed in the Remand portion of 
this decision, further development is required prior to the 
Board's adjudication of the merits of the Veteran's appeal.

Increased Rating for Right Ear Hearing Loss

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for his claim 
for a compensable rating.  The Board notes that the letter 
did not specifically inform the Veteran to submit medical or 
lay evidence demonstrating the effect a worsening of his 
right ear hearing loss has on his employment and daily life. 
 The Board finds that no prejudice resulted, however, because 
the Veteran was told to submit any evidence, to include his 
own statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the Veteran's employment and daily life.  

In March 2006, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the notice 
letter postdated the initial adjudication, no prejudice 
resulted as the claim as subsequently readjudicated without 
taint from the prior decision.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned was initially provided in the July 2004 Statement 
of the Case.  The RO subsequently sent a letter to the 
Veteran providing this information in May 2008.  Although 
this notice postdated the initial adjudication, the claim was 
subsequently readjudicated after both the Statement of the 
Case and the May 2008 letter without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  The evidence 
indicates that the Veteran was fully aware of what was 
necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing personal hearings.  Thus, the Board finds the issue 
is ready for adjudication.   

Entitlement to a Compensable Rating

For historical purposes, it is noted that service connection 
was established for right ear hearing loss by the RO in an 
April 1997 decision, based on evidence of a decline in 
hearing ability during service.  A noncompensable disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  In March 2004, the 
Veteran filed a claim for an increased rating, contending 
that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the Veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven hearing acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2008).  In cases, such as this one, where only one ear is 
service-connected and both ears are not profoundly deaf, the 
nonservice-connected ear is presumed normal (Level I) for the 
purposes of determining the rating percentage.  See 38 C.F.R. 
§ 4.85. Table VII then provides a rating percentage based on 
the two designations.  Under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment, when pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Id.  Application of these tables is mechanical; there is no 
discretion.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

A VA audiologic examination was conducted in May 2004.  The 
examiner noted that the Veteran's initial responses to the 
testing were "highly unusual, including half words during 
speech recognition threshold testing", but he stated that 
re-instruction and discussion of the intertest 
inconsistencies resulted in improved results.  The examiner 
indicated that "while the initial non-organicity generally 
was resolved, [the] results may not represent [the] Veteran's 
best hearing potential."  The audiologic testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  These VA audiometric findings 
reflect level I hearing acuity in the right ear, which 
corresponds to a 0 percent rating.  

Another VA examination was conducted in March 2008.  The 
record indicates that the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
60
70

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  These VA audiometric findings 
reflect level II hearing acuity in the right ear, which 
corresponds to a 0 percent rating.  

The Board notes that the record also contains results from 
private audiological testing conducted in April 2008.  The 
record reports that the Veteran had speech recognition 
ability of 70 percent and "mild to severe high [frequency" 
hearing loss in the right ear.  The record also contains an 
uninterpreted a pure tone audiometry graph which is not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).  The Board 
notes that this testing was conducted less than three weeks 
after the March 2008 VA examination, however; and finds that 
no prejudice results if the Board does not have the audiogram 
results interpreted but rather relies on the March 2008 
audiogram results.  This combination (of the March 2008 pure 
tone thresholds and the April 2008 speech recognition 
ability) reflects level IV hearing acuity in the right ear, 
which still corresponds to a 0 percent rating.  

The audilogic findings of record do not demonstrate that the 
Veteran meets the criteria for a compensable rating under 
Diagnostic Code 6100 at any time during the appeal.  
Consequently, the Veteran's claim for an increased rating for 
bilateral hearing loss is denied.


ORDER

Service connection for residuals of eye injury is denied.  

Service connection for residuals of head trauma is denied.  

Service connection for right upper extremity weakness is 
denied.

Service connection for right lower extremity weakness and 
numbness is denied.  

New and material evidence has been received; the claim for 
service connection for left ear hearing loss is reopened and, 
to that extent only, the appeal is granted.

A compensable rating for right ear hearing loss is denied.  


REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder.  The Board notes that 
the Veteran has been diagnosed with post-traumatic stress 
disorder (PTSD), depression, and anxiety and that he has 
reported that he initially noticed his currently treated 
psychiatric symptoms during service.  See April 2005 and 
December 2008 hearing transcripts.  See generally VA 
treatment records.  Service treatment records reflect that 
the Veteran was treated for "anxiety reaction" and 
hyperventilation in December 1988 and referred to Mental 
Health.  At his April 2005 hearing, the Veteran testified 
that he did not seek mental health treatment during service 
but that he did go to different counselors after separating 
from active service, though he was unable to obtain the 
records.  See April 2005 RO hearing transcript.  Based on the 
in-service treatment for anxiety, the Veteran's history of 
symptomatology since service, and the evidence of a current 
psychiatric disorder, the Board finds a VA examination should 
be conducted to determine the nature and etiology of the 
Veteran's psychiatric disorder.  
See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for hypertension.  The evidence of record 
indicates that the Veteran had hypertensive or near-
hypertensive diastolic readings during and within a year 
subsequent to separation from his second period of active 
service and that he was diagnosed with hypertension in 
November 1998, while he served in the National Guard.  
Initially the Board notes that the evidence does not 
establish that the November 1998 diagnosis was made during 
ACDUTRA.  The evidence does indicate that the Veteran 
accumulated 45 Active Duty points between May 1998 and May 
1999, however, so it is possible that the diagnosis was made 
during ACDUTRA.  Thus, the claim must be remanded to 
determine whether the Veteran was on active duty for training 
on November 7, 1998.  Furthermore, if the evidence cannot 
confirm that the diagnosis was made during active duty, the 
Board finds that a VA examination should be conducted and an 
opinion obtained to determine whether the hypertension 
actually onset during active service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 5103A(d); 38 C.F.R. §§ 3.307, 3.309.  

Finally, further development is needed on the claim of 
service connection for left ear hearing loss.  The Veteran 
contends that he has bilateral hearing loss as a result of 
in-service noise exposure.  The Veteran's service records 
indicate that the Veteran worked in the motor pool and that 
he was "routinely exposed to hazardous noise" during his 
service.  See July 1992 audiogram.  The evidence also 
indicates that the Veteran has been diagnosed with left ear 
hearing loss, as defined by 38 C.F.R. § 3.385 and that a VA 
physician has opined that the Veteran's bilateral hearing 
loss is "consistent with noise exposure history."  See 
September 2008 VA treatment record.  Based on the evidence of 
post-service noise exposure, albeit protected noise exposure, 
as well as the evidence of "normal" (per 38 C.F.R. § 3.385) 
hearing loss in 1997, however, the Board finds that a VA 
examination should be conducted and an opinion obtained to 
determine if the Veteran's left ear hearing loss is causally 
related to service. See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
National Guard personnel and medical 
records.  The periods of active and 
inactive duty for training should be 
specified, if available.  If either 
record is not available, that fact should 
be so specified.  

2.  If the evidence does not indicate 
that hypertension was incurred during 
duty for training, a medical opinion 
should be obtained from an appropriate 
medical professional as to whether it is 
at least as likely as not that the 
Veteran's hypertension onset in service 
(to include active duty for training) or 
is otherwise causally related to service 
(to include active duty for training).  A 
rationale for this opinion should be 
provided, and review of the claims folder 
should be acknowledged.  

3.  The AMC should also obtain an opinion 
from an audiologist as to whether it is 
at least as likely as not that the 
Veteran's left ear hearing loss onset in 
service (to include active and inactive 
duty for training) or is otherwise 
causally related to service (to include 
active and inactive duty for training).  
A rationale for this opinion should be 
provided, and review of the claims folder 
should be acknowledged.  

4.  The AMC should also schedule the 
Veteran for an examination to determine 
the nature and etiology of any 
psychiatric disorder.  For any diagnosed 
condition, the examiner is requested to 
state whether it is at least as likely as 
not that the condition was incurred in 
service or is otherwise causally related 
to service, to include periods of active 
duty for training.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  A complete rationale for all 
opinions expressed must be provided.

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


